PER CURIAM.
We reverse in part the order and judgment under review and remand for a new hearing after proper notice is provided to the appellants. See Bembry v. Department of Children and Family Services, 716 So.2d 806 (Fla. 3rd DCA 1998). Because the appellants’ lack of notice was the only issue properly before this Court, the order and judgment at issue are only reversed to the extent they permanently terminate the appellants’ visitation rights, eliminate them as parties or participants, terminate their receipt of notices or reports, enjoin them from coming within 1,000 yards of any site where the grandchildren may be placed, and prohibit them from having any direct or indirect contact with their grandchildren. See Brago v. Brago, 604 So.2d 866, 867 (Fla. 3rd DCA 1992). This ruling is without prejudice to the trial court’s consideration of the merits of the issues reversed herein upon appellants receiving reasonable notice and an opportunity to be heard.
REVERSED in part and REMANDED.
BOOTH, DAVIS and POLSTON, JJ., concur.